     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 1 of 31



1    David A. Bricklin, WSBA 7583                                                                                     Hon. Richard A. Jones
     bricklin@bnd-law.com                                                                                             Hon. Brian A Tsuchida
2    Alexander Sidles, WSBA 52832
3    sidles@bnd-law.com
     Bricklin & Newman, LLP
4    1424 Fourth Avenue, Suite 500
     Seattle, WA 98101
5    Telephone: (206) 264-8600
     Attorneys for Plaintiffs
6

7

8                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF WASHINGTON
9                                             SEATTLE DIVISION
10
           NORTH CASCADES
11         CONSERVATION COUNCIL; and
           KATHY JOHNSON,                                                        NO. 2:20-cv-01321-RAJ-BAT
12
                                                      Plaintiffs,
13                                                                               PLAINTIFFS’ MOTION FOR
                   v.                                                            SUMMARY JUDGMENT
14

15         UNITED STATES FOREST SERVICE,                                         NOTED FOR: MARCH 22, 2021
           et al.,
16
                                                   Defendants.
17

18                                                      TABLE OF CONTENTS

19                                                                                                                                                   Page

20   I.       MOTION FOR SUMMARY JUDGMENT ........................................................................ 1
21   II.      STATEMENT OF FACTS ....................................................................................................... 1
22
              A.        N3C and Kathy Johnson .......................................................................................... 1
23
              B.        The Project .................................................................................................................... 2
24
     III.     LEGAL BACKGROUND................................................................................................... 4
25

26            A.        NFMA, the 1990 Plan and the 1994 Plan (Amended 2001) ................................... 4

                                                                                                                        Bricklin & Newman, LLP
                                                                                                                                 Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - i                                                                          1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                                                  Seattle WA 98101
                                                                                                                                Tel. (206) 264-8600
                                                                                                                                Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 2 of 31



1          B.        NEPA ..................................................................................................................... 5
2    IV.   ARGUMENT ..................................................................................................................... 5
3
           A.        Standard of Review ................................................................................................. 5
4
           B.        The Vegetation Project Violates the 1994 Plan Prohibition Against
5                    Increased Road Mileage .......................................................................................... 7
6                    1.         The 1994 Plan prohibits a net increase in road mileage .............................. 7
7
                     2.         The Agency cannot demonstrate compliance with the “no net
8                               increase” rule because of multiple flaws in the pre- and post-
                                Project road inventories ............................................................................... 8
9
                                a.         The Forest Service overstates the pre-Project road
10
                                           mileage      by       erroneously        counting
11                                         decommissioned roads as existing roads ......................................... 8

12                              b.         The Forest Service’s pre-Project road inventory is
                                           riddled with inconsistencies .......................................................... 11
13
                                c.         The Forest Service’s post-Project inventory is
14
                                           riddled with inconsistencies .......................................................... 12
15
                                d.         The Forest Service wrongly omits new temporary
16                                         roads in its post-Project accounting ............................................. 15
17         C.        The Project Violates the 1990 Plan Requirement to Meet Forest Plan
                     Requirements for Woodpecker Habitat ................................................................. 18
18

19         D.        The Forest Service Failed to Determine Impacts on Sensitive Species
                     and Failed to Survey for Species Subject to a “Survey and Manage”
20                   Mandate ................................................................................................................. 20
21                   1.         The Forest Service failed to evaluate all sensitive species ........................ 20
22
                     2.         The Forest Service failed to conduct pre-disturbance surveys
23                              for the Pacific Oregonian snail .................................................................. 21

24         E.        The Forest Service Failed to Take a Hard Look at the Environmental
                     Impacts of the Project ............................................................................................ 23
25

26         F.        The Forest Service Failed to Analyze a Range of Reasonable
                     Alternatives ........................................................................................................... 24
                                                                                                                 Bricklin & Newman, LLP
                                                                                                                         Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - ii                                                                 1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                                          Seattle WA 98101
                                                                                                                        Tel. (206) 264-8600
                                                                                                                        Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 3 of 31



1
     V.   CONCLUSION ................................................................................................................. 24
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                                           Bricklin & Newman, LLP
                                                                                                                   Attorneys at Law
     PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - iii                                                           1424 Fourth Avenue, Suite 500
     NO. 2:20-CV-01321-RAJ-BAT                                                                                     Seattle WA 98101
                                                                                                                  Tel. (206) 264-8600
                                                                                                                  Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 4 of 31



1                                                        TABLE OF AUTHORITIES
2    Cases                                                                                                                                             Page
3
     Alliance for the Wild Rockies v. Bradford, 856 F.3d 1238 (9th Cir. 2017) .................................. 17, 18
4
     Alliance for the Wild Rockies v. Savage, 897 F.3d 1025 (9th Cir. 2018) ............................. 9, 11, 20
5
     Alliance for the Wild Rockies v. U.S. Forest Serv., 907 F.3d 1105 (9th Cir.
6    2018)............................................................................................................................................ 4, 5
7
     American Rivers v. Fed. Energy Regulatory Comm’n, 201 F.3d 1186
8    (9th Cir. 1999) ............................................................................................................................... 23

9    Audubon Soc’y of Portland v. U.S. Army Corps of Eng’rs, 3:15-cv-665-SI,
     2016 WL 4577009 (D. Or. Aug. 31, 2016) ..................................................................................... 6
10

11   Blue Mountains Biodiversity Project v. Blackwood, 161 F.3d 1208 (9th Cir.
     1998).............................................................................................................................................. 23
12
     Cal. Wilderness Coalition v. U.S. Dep’t of Energy, 631 F.3d 1072 (9th Cir.
13   2011)................................................................................................................................................ 5
14
     Coeur Alaska v. Bonneville Power Admin., 557 U.S. 261 (2009) .................................................. 6
15
     Earth Island Inst. v. U.S. Forest Serv., 442 F.3d 1147 (9th Cir. 2006),
16   abrogated on other grounds by Winter v. Nat. Res. Def. Council, Inc., 555
     U.S. 7, 129 S. Ct. 365, 172 L. Ed. 2d 249 (2008) .................................................................. 21, 22
17
     Friends of Bitterroot v. Marten, CV-20-19-M-DLC, 2020 WL 5804251 (D.
18
     Mont., Sept. 29, 2020) ................................................................................................................... 10
19
     Hapner v. Tidwell, 621 F.3d 1239 (9th Cir. 2010) .......................................................................... 6
20
     Klamath Siskiyou Wildlands Ctr. v. Boody, 468 F.3d 549 (9th Cir. 2006) ..................................... 5
21

22   Klamath-Siskiyou Wildlands Ctr. v. Graham, 899 F.Supp.2d 948 (E.D. Cal.,
     2012).............................................................................................................................................. 17
23
     Lands Council v. Powell, 395 F.3d 1019 (9th Cir. 2005) ............................................................ 23
24
     Marsh v. Oregon Natural Res. Council, 490 U.S. 360 (1989) ........................................................ 5
25

26   Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29
     (1983) .............................................................................................................................................. 6
                                                                                                                           Bricklin & Newman, LLP
                                                                                                                                    Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - iv                                                                            1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                                                     Seattle WA 98101
                                                                                                                                   Tel. (206) 264-8600
                                                                                                                                   Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 5 of 31



1
     Native Ecosystem Council v. Krueger, 946 F.Supp.2d 1060 (D. Mont.,
2    2013).............................................................................................................................................. 17
3
     Native Ecosystems Council v. Martin, 209 F.Supp.3d 1168 (D. Mont.
4    2016).............................................................................................................................................. 17

5    Native Ecosystem Council v. U.S. Forest Serv., 418 F.3d 953
     (9th Cir. 2005) ................................................................................................................................. 6
6

7    Native Ecosystem Council v. U.S. Forest Serv., 428 F.3d 1233
     (9th Cir. 2005) ......................................................................................................................... 23, 24
8
     Native Ecosystems Council v. Weldon, 697 F.3d 1043 (9th Cir. 2012)................................................ 4
9
     Neighbors of Cuddy Mountain v. U.S. Forest Serv., 137 F.3d 1372 (9th Cir.
10
     1998)................................................................................................................................................ 6
11
     SE. Ala. Conservation Council v. U.S. Army Corps of Eng’rs, 486 F.3d 638
12   (9th Cir. 2007) ................................................................................................................................ 6

13
     Statutes and Regulations                                                                                                                          Page
14

15   36 C.F.R. § 212.1................................................................................................................................... 9

16   36 C.F.R. Part 218 ................................................................................................................................. 2
17   36 C.F.R. § 220.7 .......................................................................................................................... 24
18
     40 C.F.R. § 1501.3................................................................................................................................. 5
19
     40 C.F.R. § 1501.6................................................................................................................................. 5
20
     5 U.S.C. § 706 ..................................................................................................................... 1, 11, 21
21

22   5 U.S.C. § 706(2)(A) ..................................................................................................... 5, 15, 18, 19

23   5 U.S.C. § 706(2)(C) ....................................................................................................................... 5

24   5 U.S.C. § 706(2)(D) ....................................................................................................................... 5
25   5 U.S.C. 706(2)(E) ........................................................................................................................ 15
26
     16 U.S.C. § 1600 ............................................................................................................................. 1
                                                                                                                           Bricklin & Newman, LLP
                                                                                                                                    Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - v                                                                             1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                                                     Seattle WA 98101
                                                                                                                                   Tel. (206) 264-8600
                                                                                                                                   Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 6 of 31



1
     16 U.S.C. § 1600-1687 .................................................................................................................... 4
2

3    16 U.S.C. § 1604 ............................................................................................................................. 4

4    16 U.S.C. § 1604(i) ................................................................................................................... 4, 19

5    42 U.S.C. § 4321 ................................................................................................................................... 1
6    42 U.S.C. § 4332(E) ...................................................................................................................... 24
7

8    Other Authorities                                                                                                                                Page

9    “Enforcing Ecosystem Management under the Northwest Forest Plan: the
     Judicial Role,” 12 Fordham Entl. L.J. 211 (2000) .......................................................................... 4
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                                                          Bricklin & Newman, LLP
                                                                                                                                   Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - vi                                                                           1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                                                    Seattle WA 98101
                                                                                                                                  Tel. (206) 264-8600
                                                                                                                                  Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 7 of 31



1                           I.      MOTION FOR SUMMARY JUDGMENT
2           Plaintiffs North Cascades Conservation Council (“N3C”) and Kathy Johnson move the court
3
     for summary judgment on claims for relief associated with the National Forest Management Act
4
     (NFMA), 16 U.S.C. § 1600, et seq, and the National Environmental Policy Act (NEPA), 42 U.S.C. §
5
     4321, et seq. Plaintiffs seek vacatur of the Record of Decision and Final Environmental Analysis for
6

7    the South Fork Stillaguamish Vegetation Project (the “Project”).

8           While dubbed a “vegetation” project by the Forest Service, the Project calls for the

9    construction of miles of roads and the harvest of timber on approximately 3,000 – 4,300 acres. The
10
     Forest Service’s District Ranger for the Darrington District of the Mount Baker-Snoqualmie National
11
     Forest approved the Project even though it is inconsistent with the 1990 Mount-Baker Snoqualmie
12
     National Forest Plan (“1990 Plan”) and the 1994 Northwest Forest Plan (“1994 Plan”). The agency
13
     also failed to adequately analyze environmental issues before making its decision, contrary to NEPA’s
14

15   requirements. The Forest Service’s actions were arbitrary and capricious, not in accordance with law,

16   and taken without observance of procedure. This Court should hold unlawful and vacate the Record
17   of Decision and Final Environmental Analysis under the Administrative Procedures Act (APA), 5
18
     U.S.C. § 706, and enjoin the Forest Service from allowing any implementing land-disturbing activities.
19
                                     II.     STATEMENT OF FACTS
20
            A.      N3C and Kathy Johnson
21

22          N3C is a non-profit environmental organization established in 1957. Its current board of

23   directors and 400 members remain dedicated to protecting the North Cascades ecosystems for its

24   inherent natural values and for the scientific and recreational opportunities it provides to N3C
25   members and the public at large. In support of this mission, N3C regularly scrutinizes proposed timber
26
     sales in the North Cascades and selectively opposes those that threaten unreasonable environmental
                                                                                    Bricklin & Newman, LLP
                                                                                            Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 1                                     1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                             Seattle WA 98101
                                                                                           Tel. (206) 264-8600
                                                                                           Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 8 of 31



1    harm. N3C submitted a formal objection to the Project in accordance with the administrative
2    exhaustion requirements of 36 C.F.R. Part 218. See N3C Objection, Dkt. 7-40, AR 19575–19602
3
     (Nov. 7, 2017). On several occasions in December 2017, N3C participated in meetings with the Forest
4
     Service to resolve its objections to the Project. See Objection Meeting Notes, Dkt. 7-40, AR 19603–
5
     19604 (Dec. 15, 2017); AR 19605–19607, (Dec. 17, 2017); AR 19608–19614 (Dec. 19, 2017).
6

7           Kathy Johnson is a member of N3C. For over three decades, she has spent substantial time in

8    the South Fork Stillaguamish area, where she hikes, birdwatches, gathers mushrooms, berries and

9    medicinal plants, and enjoys the serenity and beauty of the forest. She intends to continue those
10
     activities into the future. She submitted comments about the Project on behalf of Pilchuck Audubon
11
     Society and N3C. See, e.g., Dkt. 7-40, AR 19576; AR 19603–19604.
12
            Vacatur of the Record of Decision and Final Environmental Analysis and enjoining related
13
     implementing actions will protect N3C and Ms. Johnson’s interests in the Project area, in that the
14

15   Forest Service would be compelled to abandon its plan to harvest timber and build roads that degrade

16   the quality of the environment or, at least, fully evaluate the environmental impacts of the harvest and
17   roads prior to making a new decision about whether to proceed.
18
            B.      The Project
19
            The Project area consists of 65,000 acres within the larger Mount Baker-Snoqualmie National
20
     Forest in Washington’s Cascade Mountains. See Final Environment Assessment (“FEA”), Dkt. 7-39,
21

22   AR 19095-19425, at AR 19101; map at AR 19102. The Project area consists of a mosaic of natural

23   stands (meaning patches of old-growth trees that have never been logged) and “managed” stands

24   (meaning patches that were logged in previous decades and are now regrowing). Id.
25

26

                                                                                      Bricklin & Newman, LLP
                                                                                             Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 2                                      1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                              Seattle WA 98101
                                                                                            Tel. (206) 264-8600
                                                                                            Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 9 of 31



1            The Project proposes to construct new roads and log on approximately 3,000 – 4,300 acres.
2    See Decision, Dkt. 7-43, AR 20268–20318, at AR 20268. The proposed logging will not consist of
3
     clearcuts but rather “thinning.” Id.
4
             Thinning is a process in which many trees, but not all, are removed from a particular stand.
5
     FEA, Dkt. 7-39, AR 19123–19126. The purpose of thinning is to eliminate smaller trees from the
6

7    stand, thereby concentrating the stand’s growth potential in the remaining, larger trees, which will

8    grow faster in the absence of competition. Id. In commercial thinning, the felled logs are hauled away

9    and sold. In non-commercial thinning, the felled logs remain in place. Id.
10
             Within the 65,000-acre Project area, 2,000 – 3,300 acres will be commercially thinned. An
11
     additional 1,060 acres will be “considered” for non-commercial thinning. Decision, Dkt. 7-43, AR
12
     20268. Because non-commercial thinning does not generate revenue but does generate cost, the
13
     ultimate decision on how much land to subject to non-commercial thinning will depend on revenues
14

15   from the commercial thinning and on other funding sources. FEA, Dkt. 7-39, AR 19123.

16           The extraction of logs from the commercially thinned areas will require the construction of
17   new “haul roads” to move the logs out of the forest. Decision, Dkt. 7-43, AR 20290. By contrast, the
18
     non-commercially thinned areas will not require the construction of roads. See FEA, Dkt. 7-39, AR
19
     19132 (map showing proposed “temporary roads” in yellow, all of which lead to commercially thinned
20
     areas but not non-commercially thinned areas). The exact mileage of roads to be constructed is a
21

22   disputed issue in this case, so it will be addressed in the argument section of this brief.

23           In September 2017, the Forest Service completed its FEA for the Project. FEA, Dkt. 7-39, AR

24   19095-19425. On May 31, 2019, the Forest Service issued its finding of no significant environmental
25   impact, which means there would be no comprehensive environmental analysis in the form of an
26
     environmental impact statement. Simultaneously, the agency selected Alternative 2B as its final
                                                                                        Bricklin & Newman, LLP
                                                                                                Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 3                                         1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                 Seattle WA 98101
                                                                                               Tel. (206) 264-8600
                                                                                               Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 10 of 31



1    action. Decision, Dkt. 7-43, AR 20268–20318. On or about the same date, the Forest Service also
2    issued an errata sheet for the FEA. Errata, Dkt. 7-43, AR 20260–20267.
3
                                         III.    LEGAL BACKGROUND
4
             A.       NFMA, the 1990 Plan and the 1994 Plan (Amended 2001)
5
             The National Forest Management Act (NFMA), 16 U.S.C. §§ 1600-1687, charges the Forest
6

7    Service with the management of national forest land, including planning for the protection and use of

8    the land and its natural resources. Alliance for the Wild Rockies v. U.S. Forest Serv., 907 F.3d 1105,

9    1109 (9th Cir. 2018). Under NFMA, forest land management occurs on two levels: (1) the forest level,
10
     and (2) the individual project level. Id. at 1109 (citing Native Ecosystems Council v. Weldon, 697 F.3d
11
     1043, 1056 (9th Cir. 2012)).
12
             On the forest level, each planning unit of the National Forest system is managed under a “Land
13
     Resource Management Plan,” commonly called a “forest plan.” 16 U.S.C. § 1604. A forest plan
14

15   describes the desired resource conditions across the planning unit and provides allocations, goals,

16   objectives, standards, and guidelines for forest managers. Id. Specific logging projects, such as the
17   Vegetation Project, must be consistent with the goals, objectives, standards, and guidelines set forth
18
     in the forest plan. 16 U.S.C. § 1604(i).
19
             The Project is subject to the governance of two forest plans: the 1990 Plan for the Mt. Baker-
20
     Snoqualmie National Forest and the 1994 Northwest Forest Plan that emerged from the spotted owl
21

22   litigation of the 1980s and 90s. Decision, Dkt. 7-43, at AR 20276.1 The 1994 Plan was updated with

23   new “survey and manage” guidelines for wildlife in 2001. Id. at AR 20273. The specific requirements

24   of these plans and the Vegetation Project’s non-compliance with them will be discussed below.
25

26           1
               For background on the emergence of the 1994 Northwest Forest Plan, see “Enforcing Ecosystem Management
     under the Northwest Forest Plan: the Judicial Role,” 12 Fordham Entl. L.J. 211 (2000).
                                                                                            Bricklin & Newman, LLP
                                                                                                    Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 4                                             1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                     Seattle WA 98101
                                                                                                   Tel. (206) 264-8600
                                                                                                   Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 11 of 31



1            B.      NEPA
2            NEPA compels agencies to prepare an environmental assessment (EA) when the agency
3
     proposes action that might result in adverse environmental impacts. 40 C.F.R. § 1501.3. Based on the
4
     assessment, the agency then issues either a Finding of No Significant Impact (FONSI) or an EIS. The
5
     agency prepares an EIS when “substantial questions are raised as to whether a project may cause
6

7    significant degradation of some human environmental factor.” Cal. Wilderness Coalition v. U.S. Dep’t

8    of Energy, 631 F.3d 1072, 1097 (9th Cir.2011) (citations omitted). If the agency determines that there

9    are no substantial questions, then it may issue a FONSI. 40 C.F.R. § 1501.6.
10
                                             IV.     ARGUMENT
11
             A.      Standard of Review
12
             Judicial review of final agency decisions under NEPA and NFMA is governed by the
13
     Administrative Procedures Act (“APA”). Alliance for the Wild Rockies v. U.S. Forest Serv., 907 F.3d
14

15   1105, 1112 (9th Cir. 2018). Under the APA, the court shall set aside an agency action that is “arbitrary,

16   capricious, an abuse of discretion, or otherwise not in accordance with law,” “short of statutory right,”
17   or found to be “without observance of procedure required by law.” 5 U.S.C. § 706(2)(A), (C), (D);
18
     Klamath Siskiyou Wildlands Ctr. v. Boody, 468 F.3d 549, 554 (9th Cir. 2006).
19
             Judicial review under this standard is to be “searching” and “careful” and should determine
20
     whether the decision was based upon a consideration of the relevant factors. Marsh v. Oregon Natural
21

22   Res. Council, 490 U.S. 360, 378 (1989). An agency action should be overturned when the agency has

23   “relied on factors which Congress has not intended it to consider, entirely failed to consider an

24   important aspect of the problem, offered an explanation for its decision that runs counter to the
25   evidence before the agency, or is so implausible that it could not be ascribed to a difference in view or
26

                                                                                      Bricklin & Newman, LLP
                                                                                              Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 5                                       1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                               Seattle WA 98101
                                                                                             Tel. (206) 264-8600
                                                                                             Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 12 of 31



1    the product of agency expertise.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463
2    U.S. 29, 43 (1983).
3
             Courts have effectively treated forest plan directives as equivalent to federal regulations
4
     adopted under the APA, deferring to the Forest Service’s interpretation of plan directives that are
5
     susceptible to more than one meaning, unless the interpretation is plainly erroneous or inconsistent
6

7    with the directive. See Hapner v. Tidwell, 621 F.3d 1239, 1251 (9th Cir. 2010). An agency’s position

8    that is contrary to the clear language of a forest plan is not entitled to deference. Native Ecosystem

9    Council v. U.S. Forest Serv., 418 F.3d 953, 962 (9th Cir. 2005); Neighbors of Cuddy Mountain v. U.S.
10
     Forest Serv., 137 F.3d 1372, 1377 (9th Cir. 1998).
11
             Vacatur of an unlawful decision is appropriate under Section 706 of the APA, See, e.g., SE.
12
     Ala. Conservation Council v. U.S. Army Corps of Eng’rs, 486 F.3d 638, 654 (9th Cir. 2007) (“Under
13
     the APA, the normal remedy for an unlawful agency action is to ‘set aside’ the action.”), rev’d on
14

15   other grounds sub nom. Coeur Alaska v. Bonneville Power Admin., 557 U.S. 261 (2009); Audubon

16   Soc’y of Portland v. U.S. Army Corps of Eng’rs, 3:15-cv-665-SI, 2016 WL 4577009 *12 (D. Or. Aug.
17   31, 2016) (“[w]hen a court determines that an agency’s decision was unlawful under the APA, vacatur
18
     is the typical remedy”).
19
             As argued below, the Forest Service’s actions in approving the Project are contrary to the clear
20
     language of the 1990 Plan and 1994 Plan, so the Forest Service is not entitled to deference. In addition,
21

22   its environmental review of the Project failed to consider important aspects of the problem, including

23   those articulated in the 1990 Plan and 1994 Plan.

24

25

26

                                                                                      Bricklin & Newman, LLP
                                                                                              Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 6                                       1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                               Seattle WA 98101
                                                                                             Tel. (206) 264-8600
                                                                                             Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 13 of 31



1            B.      The Vegetation Project Violates the 1994 Plan Prohibition Against Increased
                     Road Mileage
2

3            In recognition of the environmental damage caused by roads, the 1994 Plan seeks to reduce

4    total road mileage in the forest and absolutely precludes any increase. In several respects, the Project

5    violates the prohibition against any increase. Errors exist on both sides of the equation: The mileage
6    of pre-Project roads is overstated, and the mileage of post-Project roads is understated. Both
7
     calculations also suffer from accountings that are at times inconsistent and/or impossible to decipher.
8
     We discuss these issues below.
9
                     1.      The 1994 Plan prohibits a net increase in road mileage
10

11           The 1994 Plan recognizes that logging roads often cause more harm fish-bearing streams than

12   any other activity, even worse than the logging itself:

13                   Road networks in many upland areas of the Pacific Northwest are the
                     primary sources of management-accelerated sediment delivery to
14
                     anadromous fish habitat. Sedimentation from this source is often much
15                   greater than from all other land management activities combined,
                     including log skidding and yarding. Large storms can result in road-
16                   related landslides, surface erosion and stream channel diversion.
                     Storms deliver large quantities of sediment to streams, both chronically
17                   and catastrophically. Roads have unavoidable effects on streams no
                     matter how well they are designed, located or maintained.
18

19   Final Supplemental EIS to the 1994 Plan, Dkt. 7-11, at AR 04470 (emphasis added). Thus, the 1994

20   Plan includes Standards and Guidelines C-7, which seeks to reduce total road miles and in “Key
21   Watersheds” absolutely prohibits an increase:
22
                     Outside Roadless Areas - Reduce existing system and nonsystem road
23                   mileage. If funding is insufficient to implement reductions, there will
                     be no net increase in the amount of roads in Key Watersheds.
24

25

26

                                                                                      Bricklin & Newman, LLP
                                                                                              Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 7                                       1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                               Seattle WA 98101
                                                                                             Tel. (206) 264-8600
                                                                                             Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 14 of 31



1    1994 Plan, Dkt. 7-13, AR 06351–06586, at 06490 (emphasis supplied). (“Key Watersheds” contain
2    “at-risk anadromous salmonids, bull trout, and resident fish species, or are important sources of high
3
     quality water.” EIS to the 1994 Plan, Dkt. 7-11, at AR 04357.)
4
              The Forest Service acknowledges that the entire Project is within a Key Watershed. FEA, Dkt.
5
     7-39, at AR 19114. Therefore, Standard C-7 applies: The Forest Service must reduce existing road
6

7    mileage and, if there is insufficient funding to do so, the Forest Service must, at a minimum, prevent

8    a net increase in amount of roads in the Project area.

9                      2.       The Agency cannot demonstrate compliance with the “no net
                                increase” rule because of multiple flaws in its pre- and post-
10
                                Project road inventories
11
              In its description of existing and proposed roads, the Forest Service plays a complex shell
12
     game to conceal the existing and proposed mileage—so complex, in fact, that the Forest Service
13
     confused itself and had to issue an errata to the FEA correcting its mileage figures. Decision, Dkt. 70-
14

15   43, AR 20270;2 Errata, Dkt. 7-43, AR 20266–20267 (amending FEA, Dkt. 39, at AR 19143 and

16   19316). However, even with the errata, the Forest Service’s figures do not add up to no net increase
17   either with regard to the pre-project or post-project road mileage calculations.
18
                                a.       The Forest Service overstates the pre-Project road mileage by
19                                       erroneously counting decommissioned roads as existing roads

20            It is impossible to determine whether the total mileage of roads after a project is complete is
21   greater or less than the pre-project baseline unless the agency accurately and clearly determines the
22
     pre-project road mileage. Unsurprisingly, then, the Ninth Circuit has ruled that if the Forest Service
23
     fails to indicate which roads are included in its “baseline” inventory of roads, the Service cannot
24
     demonstrate compliance with forest plan requirements to avoid increasing the mileage of roads. See
25

26            2
              “Note: these are the same ML [maintenance level] determinations analyzed for this alternative in the EA but the
     summary information for total miles has been corrected in this decision and will be noted in errata to the EA.”
                                                                                                  Bricklin & Newman, LLP
                                                                                                          Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 8                                                   1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                           Seattle WA 98101
                                                                                                         Tel. (206) 264-8600
                                                                                                         Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 15 of 31



1    Alliance for the Wild Rockies v. Savage, 897 F.3d 1025, 1036 (9th Cir. 2018) (“The Forest Service
2    committed clear error in its analysis by failing to specify that the existing undetermined roads were
3
     included in the Access Amendments baseline calculation, and thus failed to provide a cogent
4
     explanation for its conclusion that the Project complies with the Access Amendments”).
5
            The Forest Service categorizes roads by their maintenance levels, which the FEA and Decision
6

7    abbreviate “ML.” The ML of a road describes the standard to which the road is currently managed.

8    FEA, Dkt. 7-39, AR 19298. ML1 roads are the lowest standard, characterized as “[i]ntermittent service

9    roads managed as closed to vehicular traffic, and kept in storage until the next project access need.”
10
     Id. At the other end of the spectrum, ML5 roads provide the highest standard of comfort and
11
     convenience, “normally double lane and paved.” Id. ML2, ML3, and ML4 fall in-between. Id.
12
            Two categories of roads fall outside the ML system. One is the “Unclassified” roads (formerly
13
     “primitive roads”) which receive no maintenance. They are “not managed as part of the forest
14

15   transportation system, including those roads that were once under permit or other authorization and

16   were not decommissioned upon the termination of the authorization.” Id.
17          The other non-ML category is decommissioned roads. Decommissioned roads are no longer
18
     roads at all. They are closed with berms and vegetation is allowed to grow, rendering them impassable
19
     to vehicles. Id. at AR 19279. The intention with a decommissioned road is that “soil and plant growth
20
     would eventually reclaim the road site.” Id. at AR 19242. See also 36 C.F.R. § 212.1 (“Road
21

22   Decommissioning. Activities that result in the stabilization and restoration of unneeded roads to a

23   more natural state”).

24          Decommissioned roads are similar to unclassified roads in that neither receive maintenance,
25   but different in that decommissioned roads are “managed according to the land allocation in which
26
     [they are] located” (FEA, Dkt. 7-39, AR 19380), meaning the road corridor of a decommissioned road
                                                                                    Bricklin & Newman, LLP
                                                                                            Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 9                                     1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                             Seattle WA 98101
                                                                                           Tel. (206) 264-8600
                                                                                           Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 16 of 31



1    is treated the same as the surrounding forest type for purpose of forest management. For instance, if a
2    decommissioned road is traversing forest lands designated for harvest, the acreage beneath that
3
     decommissioned roads is characterized as part of the harvest area, not as a “road.” See Friends of
4
     Bitterroot v. Marten, CV-20-19-M-DLC, 2020 WL 5804251 (D. Mont., Sept. 29, 2020)
5
     (decommissioned roads are “returned to the productive land base”).
6

7           By contrast, unclassified roads are obsolete roads that were not decommissioned. Compare

8    FEA, AR 19380 (FEA definition of decommissioned road) with AR 19392 (FEA definition of

9    unclassified road). The acreage beneath “unclassified” roads is still denominated as “road,” unlike that
10
     of decommissioned roads.
11
            The Forest Service details the existing road inventory in the Project area in Table 33 of the
12
     FEA. The table commingles the mileage of unclassified and decommissioned roads, despite their very
13
     different status for land management purposes:
14

15             Maintenance
               Level (ML)                                ML Type                                     Miles
16                  5                 High degree of user comfort and convenience                     0
                                  Moderate degree of user comfort and convenience at
                    4                                                                                  5.3
17                                                moderate travel speeds
                               Maintained for travel by prudent driver in standard passenger
18                  3                                                                                   71
                                                            car
                    2                           High clearance vehicle use                            27.1
19
                    1                  Intermittent use road while placed in storage                  71.5
20             Unclassified                  Unclassified or decommissioned                             23
                  Total                                                                              197.9
21

22   FEA, Dkt. 7-39, Table 33, AR 19299.

23          Because decommissioned roads are supposed to be managed the same as the surrounding
24   forest, not treated as roads, the decommissioned roads should have been excluded from the inventory
25
     of existing roads. By including the mileage of the decommissioned roads in the inventory of existing
26
     roads, the Forest Service makes it appear as if there is currently more mileage in the Project area than
                                                                                               Bricklin & Newman, LLP
                                                                                                      Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 10                                              1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                       Seattle WA 98101
                                                                                                     Tel. (206) 264-8600
                                                                                                     Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 17 of 31



1    actually exists—an error which helps the Forest Service conceal the Project’s increase in actual road
2    mileage. Because the agency’s net road mileage calculation is built on this flawed pre-project
3
     inventory, the net mileage calculation is inherently flawed. Therefore, the decision should be vacated.
4
     See Alliance for the Wild Rockies v. Savage, 897 F.3d at 1036.
5
                             b.      The Forest Service’s pre-Project road inventory is riddled with
6                                    inconsistencies
7
             Separately from the road mileage table discussed in the prior section, the Forest Service made
8
     an effort to disaggregate the decommissioned roads from the unclassified roads, but that attempt only
9
     highlights the Forest Service’s failure to accurately inventory the roads. In its record of decision, the
10

11   Forest Service claims it will reopen 29 miles of “closed roads” on a temporary basis. Decision, Dkt.

12   7-43, at AR 20269. It describes these existing, closed roads as “12 miles of non-system roads”

13   (meaning unclassified roads, per FEA, Dkt. 7-39, AR 19303) and “15 miles of road prism from
14
     previous timber harvest” (meaning decommissioned roads, per FEA, Dkt. 7-39, AR 19157).
15
     Decision, Dkt. 7-43, AR 20269.
16
             However, 12 + 15 = 27 miles, not 29 miles (the miles of closed roads the Decision says will
17
     be re-opened), so these numbers literally do not add up. Nor are these numbers consistent with the
18

19   value in Table 3 of the FEA (Dkt. 7-39, AR 19299), which listed 23 miles of “unclassified or

20   decommissioned roads” in the Project area, not 27 miles nor 29 miles. In its various attempts to explain
21   the existing road mileage calculations, the Forest Service simply cannot get its facts straight.
22
             Clearly, the Forest Service is counting some previously decommissioned roads as existing
23
     roads in its inventory of existing roads. But the exact mileage affected cannot be determined because
24
     the Forest Service does not provide consistent accounting. Without that data, the agency lacks a
25

26

                                                                                      Bricklin & Newman, LLP
                                                                                              Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 11                                      1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                               Seattle WA 98101
                                                                                             Tel. (206) 264-8600
                                                                                             Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 18 of 31



1    “cogent” legitimate foundation for its net road mileage calculation, rendering its decision arbitrary and
2    capricious and unsupported by substantial evidence. 5 U.S.C. § 706.
3
                                c.        The Forest Service’s post-Project inventory is riddled with
4                                         inconsistences

5             The Forest Service’s post-Project road mileage forecasts are also internally inconsistent. As
6    with the pre-Project inventories, the agency’s numbers simply do not add up. We describe two
7
     significant inconsistencies in this section.
8
              The FEA’s Table 44 sets forth the agency’s pre- and post-Project mileages and purports to
9
     show that they are the same. The table is reproduced below. The column “Existing – No Action Miles”
10

11   tallies the pre-Project miles. The column “Alt. 2B mileage” tallies the post-Project miles. The totals

12   in both columns (197 miles) purport to show that there is no change in net road mileage.3

13      Maintenance                                                                           Existing - No             Alt. 2B
        Level (ML)                                   ML Type                                  Action Miles              mileage
14                            Moderate degree of user comfort and convenience at
               4                                                                                   5.26                   5.26
                                              moderate travel speeds
15                         Maintained for travel by prudent driver in standard passenger
               3                                                                                    71                      53
                                                        car
16
               2                            High clearance vehicle use                             27.1                     20
17            2A                               Administrative use only                               0                       8
               1                     Intermittent use road while placed in storage                71.55                     70
18             C                             Convert system road to trail                            0                     1.8
19             0                        Decommission current system road                             0                      17
                                Unclassified road used as temporary roads would be
         Unclassified                                                                               22                      22
20                                               decommissioned
             Total                                                                                  197                    197
21

22   FEA, Dkt. 7-39, Table 44, AR 19313.

23

24

25
               3
                 As noted in the prior section of this brief, the FEA inventory of 197.9 miles of existing roads, AR 19299, is
26   inaccurate because it counts decommissioned roads as existing roads. But for argument sake, we use that as the baseline in
     this section.

                                                                                                    Bricklin & Newman, LLP
                                                                                                            Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 12                                                    1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                             Seattle WA 98101
                                                                                                           Tel. (206) 264-8600
                                                                                                           Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 19 of 31



1           First, there is a new and unexplained inconsistency between Table 33 (AR 19299) and Table
2    44 (AR 19313) with regard to the “unclassified” roads. In Table 33, the existing roads in the
3
     “unclassified” category include an undifferentiated mixture of unclassified roads and decommissioned
4
     roads. (These two categories should have been disaggregated, as described above, but at least Table
5
     33 acknowledges the existence of both unclassified and decommissioned roads.) In Table 44, however,
6

7    the “unclassified” ML term (in column one) disappears, replaced by the “ML0” descriptor and this

8    line of the table now references only unclassified roads, as if there were no decommissioned roads.

9    This is a whole new failure to account for the Project’s mileage, in that the FEA indicates there are
10
     both unclassified and decommissioned roads, not just unclassified roads, as Table 44 claims.
11
            A second, smaller discrepancy between Table 33 and Table 44 is the change from 23
12
     unclassified miles in Table 33 to 22 unclassified miles in Table 44. This change is made without
13
     explanation, creating yet another inconsistent tally of the Forest Service’s roads. As the 1994 Plan
14

15   notes, “each mile” of roads is significant for purposes of the no-net increase rule. Dkt. 7-13, at AR

16   06469. No-net increase requires a one-mile reduction for a one-mile increase. A single mile cannot
17   simply be added or deleted at whim, as has occurred here.
18
            A third, larger inconsistency flows from the agency’s effort to fix the problems with the errata.
19
     But the errata creates new inconsistencies of its own. The errata sheet does not include a replacement
20
     to Table 44, but juxtaposing the values from Table 44 with those included in the errata results in the
21

22   following comparison:

23

24

25

26

                                                                                     Bricklin & Newman, LLP
                                                                                             Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 13                                     1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                              Seattle WA 98101
                                                                                            Tel. (206) 264-8600
                                                                                            Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 20 of 31



1                                                                     Existing - No   Original              Errata
                                                                      Action Miles    Table 44             Table 44
2       Maintenance                                                    (same on        Alt. 2B              Alt. 2B
        Level (ML)                      ML Type                       both tables)    mileage              mileage
3             4
                           Moderate degree of user comfort and
                                                                          5.26          5.26                  5.26
                          convenience at moderate travel speeds
4             3
                         Maintained for travel by prudent driver in
                                                                           71           53                     41
                                 standard passenger car
5             2                 High clearance vehicle use                27.1          20                     14
             2A                  Administrative Use Only                   0             8                      8
6
                           Intermittent use road while placed in
              1                                                          71.55          70                     60
                                          storage
7
              C                 Convert system road to trail               0            1.8                    1.8
8             0            Decommission current system road                0            17                     17
                           Unclassified road used as temporary
9        Unclassified                                                      22           22                     23
                            roads would be decommissioned
            Total                                                         197           197                   170
10

11           The errata makes it appear as if there has been a bottom-line 27-mile reduction in road mileage

12   relative to both existing conditions and the original Table 44 (197 miles drops to 170). But this
13
     reduction does not withstand scrutiny. The 27 mile drop in post-Project mileage between Table 44 and
14
     the errata is the sum of a 12 mile reduction in post-Project in ML3, a 6 mile reduction in ML 2, and a
15
     10 mile reduction in ML 1. (As noted earlier, there was also a one mile change in the opposite direction
16
     in “Unclassified.”) The errata’s accounting is silent as to the disposition of these roads. If, for instance,
17

18   the Project results in 12 fewer miles of ML3 roads, where have they gone? According to the errata,

19   they have simply disappeared. They are not accounted for in any other category. If they are to be
20   decommissioned, there should be a corresponding increase in that category, but there is none. The
21
     errata shows a total of only 17 miles of decommissioned road, which is the same as the total mileage
22
     of decommissioned roads in Table 44. Twenty-seven miles of existing road have disappeared without
23
     accounting for them anywhere.
24

25           Simply put, nothing the Forest Service says about its road mileage is believable: Neither the

26   existing road mileage (where decommissioned roads are wrongly counted as unclassified roads) nor

                                                                                             Bricklin & Newman, LLP
                                                                                                     Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 14                                             1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                      Seattle WA 98101
                                                                                                    Tel. (206) 264-8600
                                                                                                    Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 21 of 31



1    the Project mileage (where the Forest Service deletes 27 miles from its inventory without actually
2    decommissioning them) withstand scrutiny. The Project should be vacated because of the Forest
3
     Service’s failure to demonstrate compliance with the 1994 Plan’s Standard C-7, even when it comes
4
     to such a simple task as tallying road mileage in a consistent manner. 5 U.S.C. 706(2)(A), (E).
5
                             d.       The Forest Service wrongly omits new temporary roads in its post-
6                                     project accounting
7
             The Forest Service fails to include “temporary” roads in its post-Project inventory—it does
8
     not count them at all, as if the temporary roads will never exist. Like the other errors, this flaw
9
     precludes the agency from demonstrating compliance with the no net increase standard.
10

11           The Forest Service will be opening either 23 miles or 29 miles of so-called temporary roads.

12   See Errata, Dkt. 7-43, AR 20267 (“Use and then decommission approximately 23 miles of non-system

13   roads”); Decision, Dkt. 7-43, AR 20269 (“reopening 29 miles of closed roads and closing after use”).
14
     Consistent with its sloppy bookkeeping, the Forest Service provides no explanation for these
15
     conflicting values: 23 or 29 miles. Whatever the correct value, the agency has failed to account for
16
     these roads in its inventory. Yet these 23 or 29 miles of roads would function as roads for the duration
17
     of the Project, so they should have counted against the no-net increase requirement.
18

19           The agency’s use of the adjective “temporary” to describe these roads is misleading.

20   “Temporary” might suggest roads in existence for a brief time. But nothing in the record provides a
21   deadline by which the timber contractors will have to decommission the temporary roads. On the
22
     contrary, as the Forest Service itself states:
23
                     2.2.2.5 Timing of Project Activities
24
                     Most activities would be completed within the next 10 to 15 years.
25                   Some actions related to timber sale preparation could begin at the
26                   earliest possible implementation date. Other actions, such as road to
                     trail conversion or recreation site improvements would not begin until
                                                                                      Bricklin & Newman, LLP
                                                                                             Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 15                                     1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                              Seattle WA 98101
                                                                                            Tel. (206) 264-8600
                                                                                            Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 22 of 31



1                   after thinning is completed and funding is secured from grants or
                    other sources to complete construction. Connected actions may
2                   require sequencing over the 10 or more years with the commercial
3                   thinning activities which would occur over the course of several years.
                    Road and trailhead construction activities, road decommissioning and
4                   aquatic organism passage activities, etc. would also occur
                    intermittently, as funding becomes available through timber sales or
5                   other sources.
6    Dkt. 7-39, FEA, AR 19138 (emphasis added).
7
                    Road work and harvest activity associated with timber sales in the
8                   project could begin in 2018 and continue for approximately 10 years
                    through successive timber sale contracts.
9
     Id. at AR 19182 (emphasis added).
10

11                  The purpose of the project is to manage the SF Stillaguamish Late
                    Successional Reserve on a landscape scale with opportunities for forest
12                  management actions identified for the next 10 to 20 years.

13   Id, at AR 19109 (emphasis added).
14
            Ten to 20 years of additional “temporary” road mileage, while the timber contracts remain
15
     active, the roads remain in use, and the Forest Service looks for decommissioning funding that may
16
     never appear, is not consistent with the requirement of the 1994 Plan, Standard C-7 that there be “no
17
     net increase in the amount of roads.”
18

19          Leaving the so-called temporary roads in place for 10–20 years will result in multiple decades

20   of “landslides, surface erosion and . . . large quantities of sediment to streams.” Dkt. 7-11, at AR
21   04470 (1994 Plan FEIS). Contrary to the Plan’s mandate for no net road mileage increase, these new
22
     miles of road will not be offset during this time by decommissioning elsewhere. The temporary roads
23
     are omitted from the agency’s supposedly balanced road budget. The only way to offset the impacts
24
     of the 10–20 years of new “temporary” roads and thereby achieve no net increase would be to
25

26

                                                                                    Bricklin & Newman, LLP
                                                                                           Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 16                                   1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                            Seattle WA 98101
                                                                                          Tel. (206) 264-8600
                                                                                          Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 23 of 31



1    decommission other roads before or concurrently with opening the new “temporary” roads. But the
2    Forest Service has not proposed such a plan.
3
             In Native Ecosystem Council v. Krueger, 946 F.Supp.2d 1060, 1088–1088 (D. Mont., 2013),
4
     the court found that when a forest plan’s EIS recognized impacts from temporary roads and
5
     recommended “no net increase” in road mileage, a revision to the forest plan that discounted temporary
6

7    road mileage from the forest’s final mileage was arbitrary and capricious. The parallel to this case is

8    obvious, in that the 1994 Plan EIS recognizes severe landslide and erosion impacts from roads “no

9    matter how well they are designed, located or maintained.” Dkt. 7-11, at AR 04470. If it was arbitrary
10
     and capricious to discount temporary miles in Krueger, it is arbitrary and capricious to discount them
11
     here.
12
             Federal courts have, on occasion, countenanced projects that created temporary increases in
13
     road miles during the projects, even where forest plans called for “no net increase.” However, none of
14

15   these projects proposed decades-long temporary roads and all of these projects resulted in fewer roads

16   at the end of the project, neither of which is the case for this Project. For instance, in Klamath-Siskiyou
17   Wildlands Ctr. v. Graham, 899 F.Supp.2d 948, 966 (E.D. Cal., 2012), the court upheld a project that
18
     added 6.7 miles of new road, but also proposed decommissioning 15 miles of existing road “in the
19
     near future.” In Native Ecosystems Council v. Martin, 209 F.Supp.3d 1168, 1172 (D. Mont. 2016), the
20
     court upheld a project that authorized 11.2 of additional temporary roads, but the decommissioning of
21

22   22 miles of roads. Neither of these cases indicates support for this Project, which does not propose any

23   decrease in road mileage at the end of the Project and will increase “temporary” roads for decades—

24   not the “near future.”
25           In Alliance for the Wild Rockies v. Bradford, 856 F.3d 1238, 1242 (9th Cir. 2017), the 9th
26
     Circuit upheld a project that called for a temporary increase in road miles during the project, but there,
                                                                                        Bricklin & Newman, LLP
                                                                                                Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 17                                        1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                 Seattle WA 98101
                                                                                               Tel. (206) 264-8600
                                                                                               Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 24 of 31



1    the forest plan had a specific allowance for temporary roads outside of the no net increase accounting:
2    “Temporary increases (not off-set) in linear miles of total roads are acceptable under the following
3
     conditions … These roads shall be closed immediately upon completion of activities requiring use of
4
     the road.” But here, the 1994 Plan does not have a provision that authorizes temporary road mileage
5
     increases outside of the no net increase accounting. Bradford does not aid the Forest Service’s position.
6

7            Thus, even if the Forest Service’s mileage numbers were actually cogent and consistent (which

8    they are not), the Project would be in violation of the no-net increase rule because of the temporary

9    roads. Therefore, the Project approval was not in accordance with the law. 5 U.S.C. § 706(2)(A).
10
             C.      The Project Violates the 1990 Plan Requirement to Meet Forest Plan
11                   Requirements for Woodpecker Habitat

12           The Project violates the 1990 Plan’s requirements to preserve woodpecker habitat. The 1990

13   Plan sets an objective of retaining 40% of the potential population of “cavity nester” (woodpecker)
14
     habitat throughout the forest. Dkt. 7-8, AR 02527–03089 (1990 Plan), at AR 02584. In support of this
15
     objective, the 1990 Plan sets Standards and Guidelines for “project planning” that incorporates that
16
     objective and increase the standard to 80% in crucial riparian areas:
17
                     Retain standing dead and standing green trees sufficient to maintain
18
                     cavity nester habitat at or above 40% of minimum potential population
19                   levels, throughout the managed forest (80% in riparian areas).

20   Dkt. 7-8, at AR 02691 (1990 Plan).
21           The Forest Service acknowledges that the 1990 Plan’s 40% cavity excavator population
22
     standard applies to the Project. See FEA, Dkt. 7-39, at AR 19255. However, the Project FEA admits
23
     that the Project will not meet this standard. Id. at AR 19258 (“modeled expected snags/acre would not
24
     provide adequate numbers to support above 40 percent of the target primary excavator in the
25

26

                                                                                      Bricklin & Newman, LLP
                                                                                              Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 18                                      1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                               Seattle WA 98101
                                                                                             Tel. (206) 264-8600
                                                                                             Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 25 of 31



1    projected 100 years”) (emphasis added).4 Instead, the Project area will fall to just 30% cavity excavator
2    population in the lowlands and “less than 30%” in the montane region. Id.
3
              In contrast, under the no-action alternative, the Project area would have met the 40%
4
     standard—in fact, exceeded it:
5
                       Snag levels in the second growth stands, as modeled out to the year
6                      2116, are projected to contribute to snag levels at the 50% tolerance
7                      level for species associated with snags greater than 10” dbh and 50%
                       tolerance level for species associated with snags greater than 20” dbh
8                      for the Western Lowland/Conifer Hardwood Forests (WLCH_S)
                       vegetation types. Snag levels in proposed second growth project stands
9                      would contribute to a landscape that would maintain at least the 80%
                       tolerance level for species associated with snags greater than 10” dbh
10
                       and also an 80% tolerance level for species associated with snags
11                     greater than 20” dbh for the Montane Mixed Conifer Forests (MMC)
                       vegetation types.
12
     FEA, Dkt. 7-39, at AR 19256 (description of “no action” alternative; emphasis added).
13
              In essence, the agency admits that the Project will take an area of forest that would, in its
14

15   undisturbed state, have complied with the 1990 Plan, but will now, as a result of the Project, fall out

16   of compliance of the Plan. This violates NFMA’s requirement that projects be consistent with the
17   forest plan, 16 U.S.C. § 1604(i), and is grounds to vacate the Project decision, 5 U.S.C. 706(2)(A).
18
              In addition, the Forest Service turned a blind eye to the 1990 Plan requirement to provide 80%
19
     (not 40%) cavity excavator habitat within riparian areas. Riparian areas are pervasive throughout the
20
     Project area, so the 80% habitat rule should have been top of mind. See FEA, Dkt. 7-39, at AR 19195
21

22   (“84% of the watershed is Riparian Reserve.”) Instead, the Forest Service made no effort to

23   demonstrate that the forest will continue to meet the 80% habitat standard for riparian areas post-

24   Project. An agency has a duty to provide a reasoned explanation for its decision. Alliance for the Wild
25
              4
26              There is no separate woodpecker modeling in the FEA for Alternative 2B, the selected alternative. However,
     Alternative 2 and 2B are similar, except that Alt. 2B affects even more stands than Alternative 2. See Decision, Dkt. 7-43,
     at AR 20271.
                                                                                                    Bricklin & Newman, LLP
                                                                                                            Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 19                                                    1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                             Seattle WA 98101
                                                                                                           Tel. (206) 264-8600
                                                                                                           Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 26 of 31



1    Rockies v. Savage, 897 F.3d 1025 at 1036. The Forest Service’s failure to address the 80% habitat
2    standard in riparian areas is an additional basis for vacatur.
3
              D.        The Forest Service Failed to Determine Impacts on Sensitive Species and Failed
4                       to Survey for Species Subject to a “Survey-and-Manage” Mandate

5             The 1990 Plan includes special protections for “sensitive species”5 and “survey-and-manage”
6    species.6 However, the Forest Service fails to follow the 1990 Plan’s protections for either of these
7
     two categories of species in this Project.
8
                        1.        The Forest Service failed to evaluate all sensitive species
9
              The 1990 Plan requires a biological evaluation for sensitive species in the project area and a
10

11   prohibition on activities that will contribute to their demise:

12                      All proposed management actions which have the potential to affect
                        habitat of endangered, threatened, or sensitive species will be evaluated
13                      to determine if any of these species are present …
14
                        When sensitive species are present, a Biological Evaluation shall be
15                      completed as described in Forest Service Manual 2670. Habitat for
                        sensitive plants and animals shall be managed to ensure that
16                      management activities do not contribute to these species becoming
                        threatened or endangered.
17
     1990 Plan, Dkt. 7-8, at AR 02696.
18

19            Sensitive species known or suspected to be present in the Project include peregrine falcon,

20   bald eagle, harlequin duck, common loon, northern goshawk, Townsend’s big-eared bat, little brown
21   myotis, Cascade red fox, mountain goat, California wolverine, and various plant or fungus species.
22
     FEA, Dkt. 7-39, AR 19237–19239. The Forest Service asserts that its biological evaluation (“BE”) of
23

24
              5
25              “Sensitive species” are those that are under consideration for listing as threatened or endangered species at either
     the federal or state level. 1990 Plan, Dkt. 7-8, at AR 02918.
              6
26              “Survey and manage” species are those that depend on old-growth forest and that are not otherwise protected by
     the provisions of the 1994 Plan. 2001 Rule, Dkt. 7-14, at AR 07730. Survey and manage species are divided among six
     categories, depending on their rarity and their amenability to pre-disturbance survey. Id. at 07733.
                                                                                                        Bricklin & Newman, LLP
                                                                                                                Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 20                                                        1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                                 Seattle WA 98101
                                                                                                               Tel. (206) 264-8600
                                                                                                               Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 27 of 31



1    the sensitive species satisfies the Plan’s requirement to assess the Project's impacts on these sensitive
2    species. See Decision, Dkt. 7-43, at AR 20280 (citing BE, Dkt. 7-36, AR 18051–18109).
3
             However, the BE does not actually evaluate whether the Project will “contribute to these
4
     [sensitive] species becoming threatened or endangered,” as required by the 1990 Plan. For many of
5
     the sensitive species (including Cascade red fox, northern goshawk, California wolverine, harlequin
6

7    duck, and peregrine falcon), there is no citation to any data at all regarding the species’ abundance or

8    sensitivity to the Project’s logging and road building. Dkt. 7-36, at AR 18088–18091. Thus, there is

9    no basis for the BE’s conclusion that the Project will not contribute to the species’ listing. The decision
10
     is unsupported by substantial evidence and fails the APA requirement that an agency “articulate a
11
     rational connection between the facts found and the conclusions reached.” Earth Island Inst. v. U.S.
12
     Forest Serv., 442 F.3d 1147, 1156–57 (9th Cir. 2006), abrogated on other grounds by Winter v. Nat.
13
     Res. Def. Council, Inc., 555 U.S. 7, 129 S. Ct. 365, 172 L. Ed. 2d 249 (2008). The court should find
14

15   the Forest Service’s decision is not in compliance with the law, 5 U.S.C. § 706, and vacate it.

16                   2.      The Forest Service failed to conduct pre-disturbance surveys for the
                             Pacific Oregonian snail
17
             The 2001 amendments to the 1994 Plan require pre-disturbance surveys for species
18

19   categorized as “survey and manage” species Category A or Category C. See 2001 Rule, Dkt. 7-14, AR

20   07660–07813, at AR 07733–07734. The Pacific Oregonian snail (Cryptomastix devia) is listed as
21   Category A. Id. at 07776. However, the Forest Service did not conduct pre-disturbance surveys for
22
     this species.
23
             The FEA acknowledges that the Pacific Oregonian is “suspected” to occur in the Project area.
24
     Dkt. 7-39, at AR 19239. Thus, a pre-disturbance survey should have been conducted. However, even
25

26   though it is suspected to occur, and without undertaking any investigation to establish its occurrence,

                                                                                        Bricklin & Newman, LLP
                                                                                                Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 21                                        1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                 Seattle WA 98101
                                                                                               Tel. (206) 264-8600
                                                                                               Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 28 of 31



1    the authors of the BE chose not to survey “due to the lack old-growth features and the mollusk’s
2    obligate association with Bigleaf maple.” BE, Dkt. 7-36, AR 18059.
3
             This rationale for failing to survey for Pacific Oregonian lacks any basis in the record and lacks
4
     a “rational connection” between the facts found and the agency’s conclusions. Earth Island Inst. v.
5
     U.S. Forest Serv., supra. It runs contrary to the statement that the snail is “suspected” to occur and the
6

7    agency’s similar statements that it cannot assume that the current lack of sightings indicates the snail

8    is not present. As stated in the EIS for the 2001 Rule:

9                    Information on both geographic and reference distributions is
                     fragmentary or entirely unavailable for all of the species in this group
10
                     because historically, collections were undertaken in limited geographic
11                   areas and a majority of the Survey and Manage mollusk species were
                     undiscovered or unrecognized as distinct species until recently
12
                     …
13
                     [T]here is a moderate level of uncertainty primarily due to lack of
14
                     knowledge about the historic and current distributions and habitat
15                   associations for these species.

16   EIS for the 2001 Rule, Dkt. 7-14, AR 06702–07269, at AR 07076–07077.
17           The scientific uncertainty acknowledged in the 2001 Rule EIS should have prompted the
18
     Forest Service to conduct a more thorough pre-disturbance survey for the Pacific Oregonian, not no
19
     survey at all. There are hundreds of acres of big-leaf maple in the Project area (FEA, Dkt. 7-39, at AR
20
     19177) (big-leaf maples comprise at least 1% of the 65,000-acre Project area) bolstering the likelihood
21

22   that the Pacific Oregonian is present. The Forest Service’s failure to account for sensitive species both

23   before and after the Project, and the failure to conduct a pre-disturbance survey for Pacific Oregonian,

24   are not compliant with the 1990 Plan and the 2001 Rule and are grounds to vacate the Decision.
25           E.      The Forest Service Failed to Take a Hard Look at the Environmental Impacts of
26                   the Project

                                                                                       Bricklin & Newman, LLP
                                                                                               Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 22                                       1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                Seattle WA 98101
                                                                                              Tel. (206) 264-8600
                                                                                              Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 29 of 31



1            NEPA requires the Forest Service to take a “hard look at the likely effects” of a proposed
2    project. “In other words, the Forest Service must ‘undertake a thorough environmental analysis before
3
     concluding that no significant environmental impact exists.’” Native Ecosystem Council v. U.S. Forest
4
     Serv., 428 F.3d 1233, 1239 (9th Cir. 2005) (citing Blue Mountains Biodiversity Project v. Blackwood,
5
     161 F.3d 1208, 1216 (9th Cir. 1998)).
6

7            Critical to the process of understanding a project’s impacts is an understanding of the existing

8    conditions prior to the project.

9                    A baseline is not an independent legal requirement, but rather, a
                     practical requirement in environmental analysis often employed to
10
                     identify the environmental consequences of a proposed agency action.
11                   See 54 Fed.Reg. 23756 (1989). Although this Court has had few
                     occasions to address this issue, we have stated that “[w]ithout
12                   establishing ... baseline conditions ... there is simply no way to
                     determine what effect [an action] will have on the environment and,
13                   consequently, no way to comply with NEPA.” Half Moon Bay
                     Fishermans' Mktg. Ass'n v. Carlucci, 857 F.2d 505, 510 (9th Cir.1988).
14

15   American Rivers v. Fed. Energy Regulatory Comm’n, 201 F.3d 1186, 1195, n. 15 (9th Cir. 1999).

16   NEPA requires “high-quality information and accurate scientific analysis. 40 C.F.R. § 1500.1(b).” See
17   also Lands Council v. Powell, 395 F.3d 1019, 1031 (9th Cir. 2005).
18
             Here, the Forest Service has not undertaken a thorough environmental analysis of the Project,
19
     because, as demonstrated above, it has failed to determine the baseline wildlife populations prior to
20
     the Project. Thus, in the 9th Circuit’s words, “there is no way to comply with NEPA.”
21

22           F.      The Forest Service Failed to Analyze a Range of Reasonable Alternatives

23           NEPA requires federal agencies to “study, develop, and describe appropriate alternatives to

24   recommend courses of action in any proposal which involves unresolved conflicts concerning
25   alternative uses of available resources.” 42 U.S.C. § 4332(E). Likewise, the Forest Service is required
26
     by its own NEPA rules to analyze alternatives that meet the need for action, unless there are “no
                                                                                      Bricklin & Newman, LLP
                                                                                             Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 23                                     1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                              Seattle WA 98101
                                                                                            Tel. (206) 264-8600
                                                                                            Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 30 of 31



1    unresolved conflicts concerning alternative uses of available resources.” 36 C.F.R. § 220.7. “The
2    alternatives provision of NEPA applies whether an agency is preparing an EIS or an EA.” Native
3
     Ecosystems Council v. U.S. Forest Serv., 428 F.3d 1233, 1245 (9th Cir. 2005).
4
            Here, the FEA does not analyze any alternative besides the Project and no action. Yet, there is
5
     unresolved conflict concerning alternative uses of the South Fork Stillaguamish Forest, in that the
6

7    Forest Service is seeking to build new environmentally destructive roads. However, Alternatives 2

8    and 2A merely adjust the acreage and mileage of Alternative 2B—they do not examine an alternative

9    to road-building in the first place. For example, the agency had the option of conducting
10
     noncommercial thinning exclusively. That would require no road-building at all and yet could
11
     accomplish some or all of the agency’s stated objective of enhanced future old-growth habitat by
12
     concentrating growth in the larger trees. See FEA, Dkt. 7-39, at AR 19132 (non-commercial thinning
13
     requires no roads). The agency’s failure to analyze that reasonable alternative violates NEPA.
14

15                                          V.      CONCLUSION

16          For the foregoing reasons, the Forest Service’s Decision and FONSI should both be vacated.
17   The Forest Service should be enjoined from undertaking or authorizing any land-disturbing activities
18
     until adequate environmental review has been completed and a new decision that is made based on
19
     that review and is consistent with the forest plan’s requirements.
20

21

22

23

24

25

26

                                                                                     Bricklin & Newman, LLP
                                                                                            Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 24                                    1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                             Seattle WA 98101
                                                                                           Tel. (206) 264-8600
                                                                                           Fax. (206) 264-9300
     Case 2:20-cv-01321-RAJ-BAT Document 21 Filed 01/28/21 Page 31 of 31



1          Dated this 28th day of January, 2021.
2                                                  Respectfully submitted,
3
                                                   BRICKLIN & NEWMAN, LLP
4
                                                   /s/ David A. Bricklin, WSBA No. 7583
5                                                  /s/ Alexander Sidles, WSBA No. 52832
                                                   1424 Fourth Avenue, Suite 500
6                                                  Seattle, WA 98101
7                                                  Telephone: 206-264-8600
                                                   E-mail: bricklin@bnd-law.com, sidles@bnd-law.com
8                                                  Attorneys for Plaintiffs

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                               Bricklin & Newman, LLP
                                                                                       Attorneys at Law
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT - 25                               1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                        Seattle WA 98101
                                                                                      Tel. (206) 264-8600
                                                                                      Fax. (206) 264-9300
